Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 4/19/22.  Claims 18 and 23 have been amended.  Claims 28-31 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23, 3-12, 16, 18, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al [US 2015/0235533] in view of Dorairaj et al [U.S. 8,575,944].
For claim 23, the security system (Abstract: security system) of Grant includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the sensor (No. 12) configured to be coupled to an item of merchandise (No. 14), the sensor comprising at least one electrical contact (No. 28) and inductive charging functionality (Paragraph 27, last sentence), 2) the claimed base is met by the base (No. 18) configured to removably support the sensor and item of merchandise (Paragraph 17), the base comprising at least one electrical contact (No. 40), 3) the claimed driving electronics is met by the battery in an alternative embodiment (Paragraph 35) wherein power for driving the sensor inductive coil may be provided by the battery of the item of merchandise or a capacitor, 4) the claimed power source is met by the external power source (No. 42), 5) the claimed charging circuitry is met by the charging circuitry (No. 45) for the inductive charging mentioned above, wherein the sensor is configured to transfer power inductively to the item of merchandise when the at least one electrical contact of the sensor contacts the at least one electrical contact of the base (Paragraph 25:  The base 18 is configured to facilitate power transfer from the external power source and the electrical contacts when the sensor 12 is supported on the base between the contacts 28, 40 and to the sensor and the item of merchandise), and wherein the sensor is configured to cease transferring power to the item of merchandise when the sensor is lifted off the base (Paragraph 19:  the sensor 12 may not supply power to the item of merchandise 14 when the item is lifted from the base 18).  However, the driving electronics (battery) of Grant is not used to allow energizing of the inductive coil when the sensor contacts the electrical contact of the base.
The use of inductive coils to energize other devices is not new in the prior art.  The inductive coupled device taught by Dorairaj includes a primary device (No. 10) and secondary device (No. 12) that use a predefined protocol to provide power to the secondary device through their respective inductive coils (Nos. 14 and 18).  One important advantage of the Dorairaj reference is that a foreign object (No. 24) can be detected without causing much power losses in the primary unit by using a higher frequency during the detection of foreign object.
The Dorairaj reference presents a system that not only provides effective power to an object using an inductive coil, but also can detect a foreign object in the vicinity of the devices, thereby preventing damage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to energize the inductive coil in the sensor of Grant for the purpose of effectively charging the sensor and item of merchandise as well as preventing damage from foreign objects that may be present during charging.
For claim 3, the Grant reference further comprises a key (No. 39) configured to wirelessly communicate with the base for arming or disarming an alarm (Paragraph 24).
For claim 4, the Grant reference further comprises a cable (No. 20) coupled to the sensor and defining a sense loop for detecting a security event (Paragraph 17).
For claim 5, the Grant reference further comprises an alarm operably engaged with the base to generate an alarm signal when the item of merchandise is removed from the sensor or the sense loop is interrupted (Claim 8).
For claim 6, the Grant reference comprises a recoiler (No. 22) connected to the cable (No. 20).
For claim 7, the sense loop of Grant can detect the cable being cut, shorted, and/or disconnected.
For claims 8 and 9, Figures 1-4 of Grant depict the cable (No. 20) to the sensor (No. 12) at one end and the base (No. 18) at the opposite end.
For claim 10, the cable (No. 20) of Grant does not transmit power to the item of merchandise (Paragraph 37:  the conductor in the cable 20 is electrically isolated from the charging circuit).
For claim 11, the cable (No. 20) of Grant comprises at least one conductor for defining the sense loop (Claim 7).
For claim 12, the base (No. 18) of Grant includes a printed circuit board (No. 32).
For claim 16, the item of merchandise of Grant can be powered using inductive charging (Paragraph 27).  Also, the Dorairaj reference uses inductive coils (Nos. 14 and 18) to charge the secondary device.
For claim 18, the method for securing an item of merchandise (No. 14) taught by Grant includes the following claimed steps, as noted, 1) the claimed coupling a sensor to an item of merchandise is achieved using the sensor (No. 12) coupled to an item of merchandise (No. 14), the sensor comprising at least one electrical contact (No. 28) and inductive charging functionality (Paragraph 27, last sentence), 2) the claimed securing a base to a support surface is achieved using the base (No. 18) to a support surface (Fig. 1), the base comprising at least one electrical contact (No. 40), and the claimed driving electronics is met by the battery in an alternative embodiment (Paragraph 35) wherein power for driving the sensor inductive coil may be provided by the battery of the item of merchandise or a capacitor and the claimed charging circuitry is met by the charging circuitry (No. 45) for the inductive charging from a power source (No. 42) as mentioned above, and 3) the claimed positioning the sensor on the base is read on the specification (Paragraph 25:  The base 18 is configured to facilitate power transfer from the external power source and the electrical contacts when the sensor 12 is supported on the base between the contacts 28, 40 and to the sensor and the item of merchandise) that provides power to the item of merchandise when the at least one electrical contact is in position to the base.  However, the driving electronics (battery) of Grant is not used to allow energizing of the inductive coil when the sensor contacts the electrical contact of the base.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 23 above.
For claim 19, the Grant reference further comprises a cable (No. 20) coupled to the sensor and defining a sense loop for detecting a security event (Paragraph 17).
For claim 25, the sensor in the alternative embodiment of Grant (Paragraph 35) includes driving circuitry (battery).
For claim 26, the electrical contacts of the sensor and the electrical contacts of the base (Nos. 28, 40) are found in the Grant reference.  The communication between the driving electronics and the inductive coil is performed according to the predefined protocol found between the coils (Nos. 14 and 18) of Dorairaj.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al in view of Dorairaj et al as applied to claim 23 above, and further in view of Fawcett [WO 2015/183650].
For claim 2, neither reference above mentions detecting removal of the item of merchandise from the sensor.
Cutting the cord (No. 20) of Grant is not the only means to steal the item of merchandise.  Removal of the sensor from the item of merchandise would be greatly desirable to a thief as the sensor is a separate entity from said item of merchandise.  And the Fawcett reference teaches a similar situation with a sensor (No. 12) and cable (No. 20) attached to a base (No. 18).  The reference also mentions detecting when the item of merchandise is removed from the sensor (Paragraph 22).  This would serve as an additional layer of protection from theft.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect removal of the sensor from the item of merchandise for the purpose of further deterring theft of the item with its added layer of security.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al in view of Dorairaj et al as applied to claim 23 above, and further in view of Gali [U.S. 5,633,575].
For claim 13, neither reference includes an oscillator for generating a frequency and a power transistor for driving the inductive coil.
Oscillators and power transistors have been used in the prior art for years.  The battery reclaimer and charger taught by Gali includes a unit (No. 85) that includes a Harley oscillator (No. 86) and an NPN transistor (No. 87).  One obvious advantage of the Gali reference is to provide a battery charging device that can remove current-blocking deposits from the battery, thereby extending the useful service life of the battery.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an oscillator and transistor in the system above for the purpose of extending the life of a power source.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al in view of Dorairaj et al as applied to claims 23 and 18 above, and further in view of Johnson [US 2009/0212638].
For claim 15, neither reference mentioned above teaches the base to receive power inductively from the support surface and transfer the power to the sensor.
The work surface provided by Johnson includes integrated primary coils (Nos. 130, 132, 134, 136) as part of the work surface of a bench (Nos. 104, 106, 108).  These coils are used to supply power to a number of items as seen in Figures 5-9.  The obvious advantage of the Johnson reference is that numerous cords and cables are not needed to provide power to the electric devices, thereby reducing clutter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inductive power supply from a support surface for the purpose of reducing clutter in a work surface.
For claim 20, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 15 above.

Claims 27-31 are allowed.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The subject matter in claim 27 is nearly identical to the subject matter found in the other independent claims, with its sensor having the electrical contact and inductive coil and base with its electrical contact and charging circuitry for transferring power as well as the transfer of power inductively to the item of merchandise when the contact of the sensor contacts the electrical contact of the base.  The primary difference is that the electrical contact and the charging circuity and driving electronics for the inductive coil are found in the base as opposed to the driving electronics found in the sensor as one option.  This specific configuration is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicants’ Argument:
“Independent Claims 18 and 23 have been clarified to recite charging circuitry for transferring power from a power source to the driving electronics. The present application discloses that the driving electronics and various types of power sources are different components (see, e.g., paras. 15, 16, and 17). In the Office Action, the Examiner cites to paragraph 35 of Grant alleging that the battery of the item of merchandise is equivalent to driving electronics. Thus, Grant is distinguishable for at least this reason.”

Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.

Response to Applicants’ Argument:
	When one considers the alternative embodiment found in the Grant reference, then the battery to “drive” the sensor inductive coil is a separate component than the charging circuitry (No. 45) to send power from a power source (No. 42) to the battery.  Furthermore, the rejection above is based on a combination of references, and the Dorairaj reference plainly uses a separate device, in this case an inductive coil, in order to charge the device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/19/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687